--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.33
 
 
AMENDMENT NO. 1 TO
EMPLOYEMENT AGREEMENT
 
THIS AMENDMENT, dated as of November 23, 2009 (this “Amendment”), between
National Holdings Corporation (the “Company”) and Leonard Sokolow (the
“Executive”).


W I T N E S S E T H
 
WHEREAS, the parties hereto have heretofore entered into an Employment
Agreement, dated July 1, 2008 (the “Agreement”); and
 
WHEREAS, the Company and the Executive wish to amend the Agreement on the terms
set forth herein.
 
NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:
 
1.           Definitions; References; Continuation of Agreement.  Unless
otherwise specified herein, each term used herein that is defined in the
Agreement shall have the meaning assigned to such term in the Agreement.  Each
reference to “hereof,” “hereto,” “hereunder,” “herein” and “hereby” and each
other similar reference, and each reference to “this Agreement” and each other
similar reference, contained in the Agreement shall from and after the date
hereof refer to the Agreement as amended hereby.  Except as amended hereby, all
terms and provisions of the Agreement shall continue unmodified and remain in
full force and effect.
 
 
2.           Compensation.  Section 4(b) is hereby amended in its entirety as
follows:
 
“(b)(i)  Bonuses.  During the Term of Employment, the Executive shall be
entitled to receive the following bonuses from the Company:


·  
for the first fiscal quarter, an amount equal to seven and one-half (7.5%)
percent of the Company’s Adjusted EBITDA (as defined below) in excess of
$375,000 for such first fiscal quarter (“First Interim Amount”);

 
·  
for the second fiscal quarter, an amount equal to the difference between (x)
seven and one-half (7.5%) percent of the Company’s Adjusted EBITDA in excess of
$750,000 for the first six months of the fiscal year and (y) the First Interim
Amount (“Second Interim Amount”);

 
·  
for the third fiscal quarter, an amount equal to the difference between (x)
seven and one-half (7.5%) percent of the Company’s Adjusted EBITDA in excess of
$1,125,000 for the first nine months of the fiscal year and (y) the Second
Interim Amount (“Third Interim Amount”); and

 
·  
for the fourth fiscal quarter, an amount equal to the difference between (x)
seven and one-half (7.5%) percent of the Company’s Adjusted EBITDA in excess of
$1,500,000 for the entire fiscal year and (y) the Third Interim Amount (“Fourth
Interim Amount”; and with the First, Second and Third Interim Amounts, the
“Annualized Bonus”);

 
provided, however, fifty percent (50%) of the First, Second, Third and Fourth
Interim Amounts shall be paid in cash as soon as practicable after the end of
each fiscal quarter (“Paid Portion”), and fifty percent (50%) of the First,
Second, Third and Fourth Interim Amounts shall accrue until the conclusion of
the fiscal year (“Accrued Portion”).
 
 
1

--------------------------------------------------------------------------------

 
 
For the purpose of this Agreement, “Adjusted EBITDA” shall mean the net income
of the Company for a particular fiscal quarter before interest, taxes,
depreciation and amortization, adjusted to exclude non-cash compensation expense
(including the amortization of costs associated with the issuance of stock
options) and write down of forgivable loans.
 
Notwithstanding anything to the contrary in this sub-section (b)(i):
 
·  
at the conclusion of the fiscal year, the Company and the Executive shall ‘true
up’ the Annualized Bonus, the Paid Portion and the Accrued Portion, with payment
(if any) to made as soon as practicable following the determination of such
‘true up’ amount.

 
·  
To the extent that the Adjusted EBITDA for such fiscal year is between
$1,500,000 and $4,500,000), up to 100% of the Accrued Portion may, at the
Board’s discretion, be satisfied by the issuance of the Company’s restricted
common stock, at its then fair market value.

 
·  
To the extent that the Adjusted EBITDA for such fiscal year exceeds $4,500,000,
the Accrued Portion shall be paid in cash.

 
·  
To the extent that the ‘true up’ calculation results in a negative amount (i.e.,
the Paid Portion exceeds the Annualized Bonus) then (i) the Company shall have
no right to clawback such amount from the Executive but (ii) such amount shall
first be deducted from the Annualized Bonus (if any) to be paid for future
periods.

 
·  
All bonuses shall be subject to applicable withholding taxes which shall be paid
by the Company and other similar deductions and any payment of Accrued Bonus
payable in Company common stock shall accordingly be calculated net of such
withholding on the aggregate bonus amount paid.

 
Notwithstanding anything to the contrary in this Section 2(b)(i), in no event
shall the Annualized Bonus  exceed an amount equal to 100% of the then current
Base Salary for such fiscal year.


(ii)           In addition to the bonus set forth is 4(b)(i) above, the
Executive shall be entitled to such additional Bonuses, if any, as the Board may
in its sole and absolute discretion determine based upon its assessment of the
performance of the President in the following areas:  (A) revenue growth of the
Company, (B) new business development, (C) investor relations, (D) communication
with the Board of Directors, (E) communication and collaboration with the other
members of the Executive Committee of the Board of Directors, and (F) special
projects as assigned by the Board of Directors.  Payment of such additional
Bonuses may be in the form of cash and/or Company common stock at the Board’s
discretion.


4.           Counterparts.  This Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.
 

      NATIONAL HOLDINGS CORPORATION                      
 
    
By:/S/ MARK GOLDWASSER
Mark Goldwasser, Chief Executive Officer
 
 
   
 
 
 
   
 
        /S/ LEONARD SOKOLOW          Leonard Sokolow  



 
3
 



